           Case 1:20-cv-02697-VEC Document 27 Filed 11/23/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 11/23/2020
 -------------------------------------------------------------- X
                                                                :
 KEVIN HUGHES,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                :       20-CV-2697 (VEC)
                            -against-                           :
                                                                :            ORDER
                                                                :
 LOVE CONQUERS ALL INC., DEBBIE DAVIS, :
 MALCOM DAVIS,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on March 31, 2020, see Dkt. 1;

        WHEREAS Plaintiff’s complaint was not verified;

        WHEREAS Plaintiff filed an affidavit reflecting timely service of a summons and the

Complaint on Defendants, see Dkt. 5;

        WHEREAS Defendants failed to appear, answer, or otherwise respond to the Complaint

by the June 3, 2020 deadline, see Fed. R. Civ. P. 12(a)(1)

        WHEREAS on October 8, 2020, Plaintiff moved for default judgment (See Dkt. 28);

        IT IS ORDERED: No later than December 1, 2020, Plaintiff must submit an affidavit

swearing to the pertinent facts supporting the claimed amount of damages and subject matter

jurisdiction in this Court.



SO ORDERED.
                                                              _________________________________
Date: November 23, 2020                                       VALERIE CAPRONI
      New York, NY                                            United States District Judge



                                                   Page 1 of 1
